Per Curiam.
appellant, James Hill, was found guilty by a jury of the sale of marijuana. Based on the jury verdict, the judgment from which this appeal was taken was entered on April 10, 1969, for unlawful sale of narcotics as set forth in RCW 69.33.230 (the Uniform Narcotic Drug Act). In State v. Zornes, 78 W.D.2d 9, 456, 475 P.2d 109 (1970), the Supreme Court held that the narcotic drug act (RCW 69.33) becomes inapplicable to a criminal offense involving marijuana, whether the proceeding be at the *716prosecution stage or pending appeal, as of the effective date of Laws of 1969, 1st Ex. Ses., ch. 256, § 7(13) which removed marijuana from the scope of that act. Since the appeal is now pending, judgment must be reversed and the action dismissed. It is so ordered.